Citation Nr: 0333794	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  97-19 287	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic headaches.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a nervous disorder.  

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.  He also had more than four months of 
unverified prior active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for post-
traumatic headaches and evaluated the headaches as 30 percent 
disabling, effective from March 1996.  The veteran disagreed 
with the effective date assigned for service connection and 
with the level of evaluation assigned.  In July 1999, 
jurisdiction over this case was transferred to the Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, following the veteran's move to that state.  A 
rating decision dated in February 2002 found clear and 
unmistakable error in the rating decision of November 1996 in 
failing to establish November 16, 1980, the day following 
separation, as the effective date for service connection for 
post-traumatic headaches, as the original claim was still 
open on appeal.  The 30 percent evaluation was made effective 
from separation.  Accordingly, the issue has been 
characterized as set forth on the title page of this action.  

In August 2001, the RO&IC also denied service connection for 
diabetes mellitus, and the veteran perfected an appeal from 
that adverse determination.  

In July 1997, the veteran gave sworn testimony before a 
hearing at the Newark, New Jersey, regional office.  A 
transcript of that hearing is of record.  In April 2003, the 
veteran gave sworn testimony before the undersigned, sitting 
at the RO&IC.  A transcript of that hearing is also of 
record.  

REMAND

At his hearing at the RO&IC in April 2003, the veteran 
testified that his headaches had gotten worse since his July 
2000 VA examination and that they now occurred at least four 
times a week.  He also testified that he was being treated 
for diabetes by Dr. John Phifer of Reading, Pennsylvania.  He 
said that he was being treated for his headaches by a 
neurologist, Dr. Clifford Reed, at Reading Hospital.  Prior 
to Dr. Reed, he was treated by Dr. Gail Turner.  Medical 
releases (VA Form 21-4142) are on file for Drs. Phifer, Reed, 
and Turner.  

The record shows that the veteran provided the RO&IC with a 
medical release dated in June 2002 so that the RO&IC could 
obtain medical records reflecting his treatment for headaches 
at Queens General Hospital, Flushing, New York, since 1981.  
In July 2002, following the RO&IC's request for medical 
information, the Queens General Hospital replied that the 
request could not be honored "because we cannot locate 
data."  The letter of July 9, 2002, requested that the RO&IC 
provide certain identifying data so that it could locate 
pertinent records.  The RO&IC interpreted this request in the 
supplemental statement of the case issued in October 2002 as 
indicating that Queens General Hospital had no records of the 
veteran's.  This seems to mischaracterize the situation.  The 
RO&IC should make another attempt to obtain the requested 
information from the veteran and furnish that information to 
the Queens General Hospital in order to obtain relevant 
medical records.  

The record also reflects that the veteran last underwent a VA 
examination for his post-traumatic headaches in July 2000.  
He testified during the April 2003 hearing that his headaches 
had worsened since that time; however, he also testified that 
new medication was helping to relieve his headaches.  More 
recent findings should be obtained in order to provide a 
fuller disability picture for rating purposes.  

The Board observes that the RO in New York, New York, 
originally denied claims for service connection for a nervous 
disorder and a skin disorder, as well as service connection 
for headaches due to head trauma.  The RO found in February 
2002 that the veteran had perfected his appeal of the 1981 
denial of the claim for service connection for headaches due 
to head trauma.  However, the other two claims were also 
perfected for appeal.  After the veteran submitted a VA Form 
1-9 in January 1982 making no specific contentions, the RO 
issued a supplemental statement of the case in October 1982 
addressing all three issues.  The record indicates that the 
supplemental statement of the case was returned to the RO by 
the Postal Service.  A deferred rating decision dated in 
December 1982 indicates that the whereabouts of the veteran 
were unknown and contains the notation, "Cancel appeal."  
Although the veteran made no specific contentions in January 
1982 substantive appeal, he requested a hearing before a 
member of the Board at the RO.  The substantive appeal was 
signed by the veteran in January 1982 and has not been 
withdrawn by him or by his representative on his behalf.  See 
38 C.F.R. § 19.121(b) (1982); 38 C.F.R. § 20.204(a) (2003).  
The adequacy of the substantive appeal is a question for the 
Board.  See 38 U.S.C.A. § 7105(d)(5) (West 2002) (formerly 
codified at 
38 U.S.C. § 4005(d)(5)).  Section 7105(d)(5), title 38, 
United States Code, provides that the Board "may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed."  

The record thus suggests that the veteran has a pending 
appeal with respect to the claims for service connection for 
nervous and skin disorders.  However, when the veteran 
inquired about the status of his appeal in his statement of 
December 31, 1992, he seemed concerned only with his claim 
for service connection for post-traumatic headaches.  
Moreover, he did not make any contentions with regard to 
these claims thereafter.  The question thus arises whether he 
has abandoned these claims.  See, e.g., Bucklinger v. Brown, 
5 Vet. App. 435, 436 (1993) (Court of Appeals for Veterans 
Claims considered appeal of hearing loss claim abandoned 
where pleadings and written and oral arguments were limited 
to another claim).  This matter requires clarification, 
especially in light of the finding of clear and unmistakable 
error in February 2002 that found that the original claim for 
service connection for post-traumatic headaches was still 
open on appeal.  

The record demonstrates that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
became effective during the pendency of this appeal but that 
the veteran has not been notified of his rights and 
responsibilities in the claims process pursuant to the VCAA.  
The RO should ensure that he is so notified, taking into 
account the recent decision of the United States Court of 
Appeals for the Federal Circuit invalidating the 30-day time 
limit set forth in 38 C.F.R. § 3.159(b)(1) (2003), for 
responding to VA requests to claimants for evidence and 
information in support their claims.  The Federal Circuit 
stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 
38 U.S.C.A. § 5103(a) with respect to any 
pending claim, to include indicating 
which portion of the information and 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The RO should inform the veteran that any 
evidence and information submitted by him 
in response to VA's request must be 
received within one year of the date of 
the letter and that the veteran should 
inform the RO if he desires to waive the 
one-year period for response.  

2.  The RO&IC should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for diabetes 
mellitus and post-traumatic headaches at 
any time since separation from service.  
After securing the necessary release, the 
RO&IC should obtain the records, 
including all pertinent VA treatment 
records, that are not already contained 
in the claims file.  In particular, the 
RO&IC should ask the veteran to provide 
pertinent identifying data requested in 
the letter of July 9, 2002, from Queens 
General Hospital, including the 
approximate dates of treatment at that 
hospital since his separation from 
service.  The RO should then make another 
attempt to obtain any pertinent records 
from Queens General Hospital after 
providing that institution with the 
identifying data requested in the letter 
of July 9, 2002.  The RO should also 
attempt to obtain and associate with the 
record the veteran's treatment reports 
from Dr. O. Gail Turner, Abingdon, PA 
(second request); Dr. Clifford Reed, 
Reading, PA; and Dr. John Phifer, 
Reading, PA.  (Medical releases are on 
file for each of these doctors.)  The RO 
is referred to the provisions of 
38 C.F.R. § 3.159(c) as to VCAA 
guidelines for obtaining records.

3.  The RO&IC should ask the veteran to 
clarify in writing whether he wishes to 
pursue his claims of entitlement to 
service connection for nervous and skin 
disorders.  If he wishes to pursue these 
claims, he should be advised that the 
Board may dismiss his appeal of the 
denial of these claims for failure to 
allege specific errors of fact or law in 
the determination being appealed.  

4.  After pertinent records have been 
received, the veteran should be afforded 
a VA neurologic examination to determine 
the current severity of the veteran's 
service-connected post-traumatic 
headaches.  Any indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The claims file must be made 
available to the examiner for review 
before the examination.  

5.  Following any further indicated 
development, the RO&IC should review the 
record and readjudicate the issues 
currently on appeal.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


